 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 8

 9   TOY TERRELL SMITH,                                 Case No. 1:16-cv-01924-LJO-JDP

10                 Plaintiff,                           FINDINGS AND RECOMMENDATIONS
                                                        TO GRANT PLAINTIFF’S MOTION TO
11          v.                                          DISMISS DEFENDANT J. ACEBEDO

12   J. TORRES, et al.,                                 ECF No. 52

13                 Defendants.                          FINDINGS AND RECOMMENDATIONS
                                                        TO DENY DEFENDANT J. ACEBEDO’S
14                                                      MOTION FOR SUMMARY JUDGMENT AS
                                                        MOOT
15
                                                        ECF No. 39
16
                                                        14-DAY DEADLINE
17

18          Plaintiff is a state prisoner proceeding without counsel and in forma pauperis in this

19   civil rights action brought under 42 U.S.C. § 1983. On July 20, 2018, defendant J. Acebedo

20   moved for summary judgment. ECF No. 39. On November 5, 2018, plaintiff filed a motion to

21   withdraw claims against defendant J. Acebedo. ECF No. 52. Plaintiff indicates that he does

22   not intend to file an opposition to the pending motion for summary judgment on the issue of

23   exhaustion of administrative remedies because J. Acebedo’s arguments are “well founded and

24   true.” Id.

25          Where a motion for summary judgment has been served and a stipulation of dismissal

26   has not been filed, plaintiff may request dismissal by court order. See Fed. R. Civ. P. 41(a).

27   The court may issue a dismissal order on terms it considers proper. See Fed. R. Civ. P.

28   41(a)(2). Here, plaintiff requests dismissal of claims against J. Acebedo because he failed to


                                                    1
 1    properly exhaust his claims against J. Acebedo. See ECF No. 52. When a plaintiff has failed to

 2    exhaust as required by 42 U.S.C. § 1997e(a), the proper remedy is dismissal without prejudice.

 3    See Lira v. Herrera, 427 F.3d 1164, 1170 (9th Cir. 2005). Accordingly, we will recommend

 4    that the claims against defendant J. Acebedo be dismissed from this case without prejudice. If

 5    this recommendation is adopted, the pending motion for summary judgment filed solely by J.

 6    Acebedo should be denied as moot.

 7            Accordingly, it is recommended that:

 8            1.      Plaintiff’s motion to dismiss claims against J. Acebedo be granted. ECF No. 52.

 9            2.      The claims against defendant J. Acebedo be dismissed without prejudice.

10            3.      Defendant J. Acebedo’s motion for summary judgment be denied as moot.

11                    ECF No. 39.

12             These findings and recommendations are submitted to the U.S. district judge presiding

13    over the case under 28 U.S.C. § 636(b)(1)(B) and Local Rule 304. Within 14 days of the

14    service of the findings and recommendations, the parties may file written objections to the

15    findings and recommendations with the court and serve a copy on all parties. That document

16    must be captioned “Objections to Magistrate Judge’s Findings and Recommendations.” The

17    presiding district judge will then review the findings and recommendations under 28 U.S.C.

18    § 636(b)(1)(C). The parties’ failure to file objections within the specified time may waive their

19    rights on appeal. See Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir. 2014).

20
     IT IS SO ORDERED.
21

22
     Dated:        November 20, 2018
23                                                        UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28


                                                      2
